Exhibit 10.4

TEMPUR SEALY INTERNATIONAL, INC.

2013 EQUITY INCENTIVE PLAN

Matching Performance Restricted Stock Unit Award Agreement

(Scott Thompson)

This Matching Performance Restricted Stock Unit Award Agreement (this
“Agreement”), dated as of September 4, 2015, is between Tempur Sealy
International, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), and the individual identified below, residing at the
address there set out (the “Recipient”).

1. Award of Restricted Stock Units. Pursuant and subject to the Company’s 2013
Equity Incentive Plan (as the same may be amended from time to time, the
“Plan”), the Company grants the Recipient an award (the “Award”) for 69,686
restricted stock units (“Performance Restricted Stock Units”), each representing
the right to a share of the common stock, par value $0.01 per share, of the
Company (the “Stock”) on and subject to the terms and conditions of this
Agreement. This Award is granted as of September 4, 2015 (the “Grant Date”) and
is intended to qualify as a Qualified Performance-Based Award.

This Agreement is entered into pursuant to Section 2.3 of the Employment
Agreement, dated as of September 4, 2015 (the “Employment Agreement”) between
the Company and the Recipient. Pursuant to the Employment Agreement, the Company
and the Recipient are entering into a Subscription Agreement, dated the date
hereof, pursuant to which the Recipient has agreed to purchase, and the Company
has agreed to sell 69,686 shares of Stock. The shares of Stock described above
are referred to herein as the “Purchased Shares”. In the event that the
Recipient fails to purchase the Purchased Shares when required under the
Subscription Agreement and such failure continues for 5 days, then this
Agreement shall terminate and all the Performance Restricted Stock Units will be
forfeited.

2. Rights of Performance Restricted Stock Units. The Recipient will receive no
dividend equivalent payments on the Performance Restricted Stock Units or with
respect to the Stock. Unless and until the vesting conditions of the Award have
been satisfied and the Recipient has received the shares of Stock in accordance
with the terms and conditions described herein, the Recipient shall have none of
the attributes of ownership with respect to such shares of Stock.

3. Vesting Period and Rights; Taxes; and Filings.

(a) Vesting Period and Rights. The Award will vest in three equal installments
on the first three anniversaries of the Grant Date (each “Vesting Date”), unless
the Award terminates or vests earlier in accordance with paragraph (c) or
paragraph (d) below or Section 4 or 5 hereof. Subject to the provisions of
Sections 4 and 5 below, any vesting is subject to the Recipient continuing to be
employed by the Company or an Affiliate of the Company on the applicable Vesting
Date. Any Performance Restricted Stock Units that have been vested as described
above are referred to herein as “Vested PRSUs”.



--------------------------------------------------------------------------------

(b) Taxes. The Recipient is required to provide sufficient funds to pay all
withholding taxes. Pursuant to the Plan, the Company shall have the right to
require the Recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) attributable to the Award
awarded under this Agreement, including without limitation, the award or lapsing
of stock restrictions on the Award. The obligations of the Company under this
Agreement shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Recipient. However, in such cases Recipient may elect, subject to any reasonable
administrative procedures for timely compliance established by the Committee, to
satisfy an applicable withholding requirement, in whole or in part, by having
the Company withhold a portion of the shares of Stock to be issued under the
Award to satisfy the Recipient’s tax obligations. The Recipient may only elect
to have shares of Stock withheld having a Market Value on the date the tax is to
be determined equal to the minimum statutory total withholding taxes arising
upon the vesting of the Award. If the Recipient has not submitted an election on
or before the thirtieth (30) day prior to a Vesting Date, Recipient shall be
deemed to have elected to have shares withheld from the Shares of Stock to be
issued under the Award to satisfy the Recipient’s tax obligation. All elections
shall be irrevocable, made in writing, signed by the Recipient, and shall be
subject to any restrictions or limitations that the Committee deems appropriate.

(c) Forfeitures on Sale of Purchased Shares. If, at any time prior to the third
anniversary of the Grant Date, the Recipient directly or indirectly sells or
otherwise transfers any interest in any of the Purchased Shares, other than
Permitted Transfers, then all Performance Restricted Stock Units that have not
become Vested PRSUs shall terminate immediately and be forfeited. As used
herein, “Permitted Transfers” shall mean any bona fide transfer for estate
planning purposes approved in advance by the Compensation Committee of the Board
of Directors of the Company (the “Committee”).

(d) Performance Condition for Vesting. Notwithstanding anything in this
Agreement to the contrary, if the Company does not have positive Adjusted EBITDA
for 2016, then all Performance Restricted Stock Units (whether or not Vested
PRSUs) shall terminate immediately and be forfeited. The calculation of Adjusted
EBITDA is described in Appendix B hereto.

(e) Filings. The Recipient is responsible for any filings required under
Section 16 of the Securities Exchange Act of 1934 and the rules thereunder.

4. Termination of Employment. If the Recipient’s employment with the Company or
an Affiliate of the Company terminates prior to the third anniversary of the
Grant Date, including because the Recipient’s employer ceases to be an
Affiliate, the right to the Performance Restricted Stock Units and the Stock
shall be as follows:

(a) Death. If the Recipient dies, the Restricted Stock Units granted hereunder
will vest immediately and the person or persons to whom the Recipient’s rights
shall pass by will or the laws of descent and distribution shall be entitled to
receive all of the Stock with respect thereto, subject to meeting the
performance test in Section 3(d).

 

2



--------------------------------------------------------------------------------

(b) Long-Term Disability. If the Company or an Affiliate of the Company
terminates the Recipient’s employment for long-term disability (within the
meaning of Section 409A of the Code), the Performance Restricted Stock Units
granted hereunder will vest immediately and Recipient shall be entitled to
receive all of the Stock with respect thereto, subject to meeting the
performance test in Section 3(d).

(c) By the Company For Cause or By the Recipient Without Good Reason. If the
Recipient ceases to be an employee of the Company or an Affiliate of the Company
due to the Recipient’s termination by the Company or such Affiliate For Cause or
if the Recipient resigns or otherwise terminates his employment without Good
Reason, including by any Retirement that is not an Approved Retirement or the
Recipient’s voluntary departure, the Recipient’s right to such Performance
Restricted Stock Units and the Stock granted hereunder shall be forfeited, no
Stock shall be issued and the Restricted Stock Units shall be cancelled. The
terms “For Cause”, “Good Reason”, “Retirement” and “Approved Retirement” are
defined below.

(d) By the Company Other Than For Cause or By the Recipient for Good Reason. If
the Recipient ceases to be an employee of the Company or an Affiliate of the
Company due to the Recipient’s termination by the Company or such Affiliate
other than For Cause, by his resignation for Good Reason, or due to Recipient’s
employer ceasing to be an Affiliate (in the absence of a Change of Control),
then subject to meeting the performance test in Section 3(d), the Employee shall
be entitled to receive all the Performance Restricted Stock Units, as and when
they become vested on the applicable Vesting Date. Notwithstanding the
foregoing, no Stock shall be issued and all of Recipient’s rights to the
Performance Restricted Stock Units and the Stock hereunder shall be forfeited,
expire and terminate unless (i) the Company shall have received a release of all
claims from the Recipient in the form required pursuant to the Employment
Agreement (“Release and Waiver”) (and said Release and Waiver shall have become
irrevocable in accordance with its terms) prior to the next applicable Vesting
Date (or if earlier, the deadline established in the form of release delivered
by the Company to Recipient for execution) and (ii) the Recipient shall have
complied with the covenants set forth in Section 10 of this Agreement.

(e) Approved Retirement. In the event of the Recipient’s Retirement, the
Committee may consent to the continued vesting of a pro-rata portion of the
Performance Restricted Stock Units on the remaining Vesting Dates (an “Approved
Retirement”) and the balance shall be cancelled and no Stock issued therefor.
For this purpose, “pro-rata portion” means (i) the number of Performance
Restricted Stock Units granted multiplied by the actual number of full calendar
months that elapsed from the Grant Date to the date of such Approved Retirement
and then divided by 36 less (ii) the number of Performance Restricted Stock
Units already vested. Notwithstanding the foregoing, no Stock shall be issued
and all of Recipient’s rights to the Performance Restricted Stock Units and
Stock hereunder shall be forfeited, expire and terminate unless (i) the Company
shall have received a Release and Waiver from the Recipient (and said Release
and Waiver shall have become irrevocable in accordance with its terms) prior to
the next applicable Vesting Date (or if earlier, the deadline established in the
form of release delivered by the Company to Recipient for execution)

 

3



--------------------------------------------------------------------------------

and (ii) the Recipient shall have complied with the covenants set forth in
Section 10 of this Agreement. If the Committee shall for any reason decline to
consent to continued vesting on the Recipient’s Retirement, then the provisions
of subsection (c) above shall instead apply.

(f) Definitions. As used in this Agreement:

(i) “Change of Control” shall have the meaning set forth in the Plan, provided,
that no event or transaction shall constitute a Change of Control for purposes
of this Agreement unless it also qualifies as a change of control for purposes
of Section 409A of the Code;

(ii) “Employee”, “employment”, “termination of employment” and “cease to be
employed,” and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee, consultant or director.

(iii) “For Cause” shall have the meaning assigned to such term in the Employment
Agreement;

(iv) “Good Reason” shall have the meaning assigned to such term in the
Employment Agreement; and

(v) “Retirement” shall have the meaning assigned to such term in the applicable
retirement policy of the Company or its Affiliates as in effect at such time.

(g) Payment. In all cases, payment (i.e., issuance of the Stock) with respect to
any Vested PRSUs shall be made promptly and, in any event, within twenty
(20) days following the later of (x) the applicable Vesting Date or the date of
any accelerated vesting as described in Section 4(a), Section 4(b) or
Section 4(d) above and (y) the determination of whether the performance goal in
Section 3(d) has been met. For this purpose, Performance Restricted Stock Units
continuing to vest on account of (i) a termination of employment by the Company
or its Affiliates other than For Cause, (ii) Recipient’s resignation for Good
Reason, (iii) Recipient’s employer ceasing to be an Affiliate (in the absence of
a Change of Control) or (iv) an Approved Retirement, shall continue to vest as
provided above only if the Company has received the required Release and Waiver,
but delivery of the Stock on or after the next applicable Vesting Date pursuant
to this paragraph (g) shall not obviate the need to comply with the covenants
contained in Section 10 until the Covenant Termination Date in order to retain
the Stock then delivered.

5. Change of Control Provisions. Pursuant to the Change of Control provisions of
Section 9 of the Plan and notwithstanding anything herein to the contrary if a
Change of Control occurs, this Agreement shall remain in full force and effect
in accordance with its terms subject to the following. In the event of such
Change of Control:

(a) if the Recipient’s employment is terminated by the Company or an Affiliate
of the Company other than For Cause or if the Recipient resigns for Good Reason
within twelve (12) months after the occurrence of a Change of Control, all of
the Recipient’s

 

4



--------------------------------------------------------------------------------

Performance Restricted Stock Units shall immediately vest as of such date and
Recipient shall be entitled to receive all of the Stock promptly and, in any
event, within twenty (20) days after the date of such termination of employment;
and

(b) if the Performance Restricted Stock Units are not assumed, converted or
replaced by a successor organization following such Change of Control, all of
the Recipient’s Performance Restricted Stock Units shall immediately vest as of
such date and Recipient shall be entitled to receive all of the Stock promptly
and, in any event, within twenty (20) days after the date of the Change of
Control.

(c) The Company (or any successor organization) may require the Recipient to
enter into a restricted stock unit award agreement that replaces this Agreement
and reflects the terms described above.

6. Other Provisions.

(a) This Award of Performance Restricted Stock Units does not give the Recipient
any right to continue to be employed by the Company or any of its Affiliates, or
limit, in any way, the right of the Company or its Affiliates to terminate the
Recipient’s employment, at any time, for any reason not specifically prohibited
by law.

(b) The Company is not liable for the non-issuance or non-transfer, nor for any
delay in the issuance or transfer of any shares of Stock due to the Recipient
upon the Vesting Date (or, if vesting of the Performance Restricted Stock Units
is accelerated pursuant to Section 4 or 5, such earlier date) with respect to
vested Performance Restricted Stock Units which results from the inability of
the Company to obtain, from each regulatory body having jurisdiction, all
requisite authority to issue or transfer shares of common stock of the Company
if counsel for the Company deems such authority necessary for the lawful
issuance or transfer of any such shares. Acceptance of this Award constitutes
the Recipient’s agreement that the shares of Stock subsequently acquired
hereunder, if any, will not be sold or otherwise disposed of by the Recipient in
violation of any applicable securities laws or regulations.

(c) The Award, the Performance Restricted Stock Units and entitlement to the
Stock are subject to this Agreement and Recipient’s acceptance hereof shall
constitute the Recipient’s agreement to any administrative regulations of the
Committee of the Board. In the event of any inconsistency between this Agreement
and the provisions of the Plan, the provisions of the Plan shall prevail.

(d) All decisions of the Committee upon any questions arising under the Plan or
under these terms and conditions shall be conclusive and binding, including,
without limitation, those decisions and determinations to adjust the Performance
Restricted Stock Units made by the Committee pursuant to the authority granted
under Section 8.4(d) of the Plan.

(e) Except as provided in Section 6.4 of the Plan, no right hereunder related to
the Award or these Performance Restricted Stock Units and no rights hereunder to
the underlying Stock shall be transferable (except by will or the laws of
descent and distribution) until such time, if ever, that the Stock is earned and
delivered.

 

5



--------------------------------------------------------------------------------

7. Incorporation of Plan Terms. This Award is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to
Section 8 of the Plan, “Adjustment Provisions”, and the limitations on the
Company’s obligation to deliver Stock upon vesting set forth in Section 10 of
the Plan, “Settlement of Awards”. Capitalized terms used but not defined herein
shall have the meaning assigned under the Plan. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the provisions of
the Plan shall control.

8. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
principles thereof and shall be binding upon and inure to the benefit of any
successor or assign of the Company and any executor, administrator, trustee,
guardian, or other legal representative of the Recipient. This Agreement may be
executed in one or more counterparts all of which together shall constitute one
instrument.

9. Tax Consequences.

(a) The Company makes no representation or warranty as to the tax treatment of
this Award, including upon the issuance of the Stock or upon the Recipient’s
sale or other disposition of the Stock. The Recipient should rely on his own tax
advisors for such advice. Notwithstanding the foregoing, the Recipient and the
Company hereby acknowledge that both the Recipient and the Company may be
subject to certain obligations for tax withholdings, social security taxes and
other applicable taxes associated with the vesting of the Restricted Stock Units
or the Stock by the Recipient pursuant to this Agreement. The Recipient hereby
affirmatively consents to the transfer between his or her employer and the
Company of any and all personal information necessary for the Company and his
employer to comply with its obligations.

(b) All amounts earned and paid pursuant to this Agreement are intended to
be paid in compliance with, or on a basis exempt from, Section 409A of the
Code. This Agreement, and all terms and conditions used herein, shall be
interpreted and construed consistent with that intent. However, the Company does
not warrant all such payments will be exempt from, or paid in compliance with,
Section 409A. The Recipient bears the entire risk of any adverse federal, state
or local tax consequences and penalty taxes which may result from payments made
on a basis contrary to the provisions of Section 409A or comparable provisions
of any applicable state or local income tax laws.

10. Certain Remedies.

(a) If at any time prior to the later of (y) the last day of the two (2) year
period after termination of the Recipient’s employment with the Company and its
Affiliates and (z) the Vesting Date (the later of such days being the “Covenant
Termination Date”), any of the following occur:

(i) the Recipient unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its board of directors, or its Affiliates;

(ii) the Recipient accepts employment or a consulting or advisory engagement
with (A) any Competitive Enterprise (as defined in Section 10(c)) of the Company
or its Affiliates, or (B) any Significant Retailer (as defined in
Section 10(d)), or the Recipient otherwise engages in competition with the
Company or its Affiliates;

 

6



--------------------------------------------------------------------------------

(iii) the Recipient acts against the interests of the Company and its
Affiliates, including recruiting or employing, or encouraging or assisting the
Recipient’s new employer to recruit or employ an employee of the Company or any
Affiliate without the Company’s written consent;

(iv) the Recipient fails to protect and safeguard while in his possession or
control, or surrender to the Company upon termination of the Recipient’s
employment with the Company or any Affiliate or such earlier time or times as
the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Recipient;

(v) the Recipient solicits or encourages any person or enterprise with which the
Recipient has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them;

(vi) the Recipient takes any action or makes any statement, written or oral,
that disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Recipient takes any action that is intended to, or that does
in fact, damage the business or reputation of the Company or its Affiliates, or
the personal or business reputations of any of their respective directors,
officers, agents, or employees, or that interferes with, impairs or disrupts the
normal operations of the Company or its Affiliates; or

(vii) the Recipient breaches any confidentiality obligations the Recipient has
to the Company or an Affiliate, the Recipient fails to comply with the policies
and procedures of the Company or its Affiliates for protecting confidential
information, the Recipient uses confidential information of the Company or its
Affiliates for his own benefit or gain, or the Recipient discloses or otherwise
misuses confidential information or materials of the Company or its Affiliates
(except as required by applicable law); then

(1) this Award shall terminate and be cancelled effective as of the date on
which the Recipient entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement or the Plan;

(2) any Stock acquired and held by the Recipient pursuant to the Award during
the Applicable Period (as defined below) may be repurchased by the Company at a
purchase price of $0.01 per share; and

(3) any after-tax proceeds realized by the Recipient from the sale of Stock
acquired through the Award during the Applicable Period shall be paid by the
Recipient to the Company.

(b) The term “Applicable Period” shall mean the period commencing on the later
of the date of this Agreement or the date which is one (1) year prior to the
Recipient’s termination of employment with the Company or any Affiliate and
ending on the Covenant Termination Date.

 

7



--------------------------------------------------------------------------------

(c) The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended by the Company
from time to time upon notice to the Recipient. At any time the Recipient may
request in writing that the Company make a determination whether a particular
enterprise is a Competitive Enterprise. Such determination will be made within
fourteen (14) days after the receipt of sufficient information from the
Recipient about the enterprise, and the determination will be valid for a period
of ninety (90) days from the date of determination.

(d) The term “Significant Retailer” means those retailers identified in
Appendix A hereto under the heading “RETAILERS.” The Recipient acknowledges that
the Significant Retailers may now or in the future compete directly or
indirectly with the Company, and that, whether or not a Significant Retailer
competes directly with the Company, the Recipient because of his knowledge of
the industry and his knowledge of confidential information about the Company’s
commercial relationships with many large retailers, including one or more of the
Significant Retailers, could damage the Company’s competitive position and
business if he worked with a Significant Retailer in any of the capacities
described above.

11. Right of Set Off. By executing this Agreement, the Recipient consents to a
deduction from any amounts the Company or any Affiliate owes the Recipient from
time to time, to the extent of the amounts the Recipient owes the Company under
Section 10 above, provided that this set-off right may not be applied against
wages, salary or other amounts payable to the Recipient to the extent that the
exercise of such set-off right would violate any applicable law. If the Company
does not recover by means of set-off the full amount the Recipient owes the
Company, calculated as set forth above, the Recipient agrees to pay immediately
the unpaid balance to the Company upon the Company’s demand.

12. Nature of Remedies.

(a) The remedies set forth in Sections 10 and 11 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.

(b) The Company shall be entitled to place a legend on any certificate
evidencing any Stock acquired upon vesting of this Award referring to the
repurchase right set forth in Section 10(a) above. The Company shall also be
entitled to issue stop transfer instructions to the Company’s stock transfer
agent in the event the Company believes that any event referred to in
Section 10(a) has occurred or is reasonably likely to occur.

13. Clawback Policy. The Recipient acknowledges receipt of a copy of the
Company’s Clawback Policy, and acknowledges and agrees that the shares of Stock
issuable under this Agreement shall be subject to the Clawback Policy or any
amended version thereof, and any other clawback policy approved by the Company’s
Board of Directors.

 

8



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Matching Performance
Restricted Stock Unit Award Agreement as a sealed instrument as of the date
first above written.

 

TEMPUR SEALY INTERNATIONAL INC. By:  

/s/ Frank Doyle

Name:   Frank Doyle Title:   Chairman of the Board of Directors RECIPIENT

/s/ Scott Thompson

Recipient signature

Scott Thompson

Name of Recipient

 

[Signature Page to Matching Performance Restricted Stock Unit Award Agreement]



--------------------------------------------------------------------------------

Appendix A

Competitive Enterprises of the Company and its Affiliates

 

Ace AH Beard Auping Ashley Sleep Boyd Carpe Diem Carpenter Carolina Mattress
Cauval Group Chaide & Chaide Classic Sleep Products Comforpedic Comfort
Solutions COFEL group De Rucci Diamona Doremo Octaspring Dorelan Dunlopillo
Duxiana Eastborne Eminflex Englander Flex Group of Companies Foamex France Bed
Future Foam Harrisons Hastens Hilding Anders Group Hypnos IBC KayMed King Koil
Kingsdown Lady Americana Land and Sky Leggett & Platt Lo Monaco Magniflex
Metzler Myers



--------------------------------------------------------------------------------

Optimo Ortobom Natura Natures Rest Park Place Permaflex Pikolin Group Recticel
Group Relyon Restonic Rosen Rowe Sapsa Bedding Select Comfort Serta and any
direct or indirect parent company Silentnight

Simmons Company/Beautyrest and any direct or

indirect parent company

Sleepmaker Spring Air Sterling Stobel Swiss Comfort Swiss Sense Therapedic

RETAILERS

 

Ashley Innovative Mattress Solutions Mattress Firm Sleepy’s Wayfair

 

-2-



--------------------------------------------------------------------------------

Appendix B

PERFORMANCE METRICS FOR THE AWARD

DETERMINATION OF FINAL AWARD

(a) Target Based on Adjusted EBITDA. Subject to Section 4 of the Agreement, 100%
of the Performance Restricted Stock Units shall vest if the Company has positive
Adjusted EBITDA (i.e. greater than $0) for the year ended December 31, 2016.

(b) Definitions and Method of Calculating Performance Metrics. Whether the
Performance Metric has been met shall be determined pursuant to the following
provisions and rules:

As used in this Appendix B:

“Adjusted EBITDA” means, for 2016 , the Company’s “Consolidated EBITDA” for such
period determined in accordance with the New Credit Facility.

“New Credit Facility” means the Credit Agreement, dated as of December 12, 2012,
among the Company, certain of its subsidiaries, and as in effect on the Grant
Date.

Method of Calculation. Adjusted EBITDA shall be determined by the Committee
based on the definitions set forth above and in accordance with generally
accepted accounting principles (to the extent relevant) and derived from the
Company’s consolidated audited financial statements for the relevant fiscal year
or period, and in each case subject to adjustment as set forth in this
Paragraph B.

Mandatory Adjustments: The Compensation Committee shall be required to make
adjustments to the targets set forth in paragraph A above to exclude the effects
of acquisitions or divestitures of businesses, or asset acquisitions or
dispositions outside the ordinary course of business (including costs to
restructure or integrate the newly acquired business or assets); labor union
actions; effects of changes in tax laws; effects of changes in accounting
principles; costs associated with the financing, refinancing or prepayment of
debt, or recapitalization or similar event affecting the capital structure of
the Company; or a merger, consolidation, acquisition of property or shares,
separation, spin off, reorganization, stock rights offering, liquidation, or
similar event affecting the Company or any of its Subsidiaries.